

Execution Version
 
PLEDGE AND COLLATERAL AGENCY AGREEMENT
 
THIS PLEDGE AND COLLATERAL AGENCY AGREEMENT (this “Agreement”), is entered into
as of this 26th day of August, 2010, by and among Colombia Clean Power & Fuels,
Inc., a Nevada corporation (“Colombia”), Colombia CPF LLC, Delaware limited
liability company (“CPF,” and together with Colombia, the “Pledgors”), and Law
Debenture Trust Company of New York, a New York banking corporation, as
collateral agent (the “Collateral Agent”).
 
RECITALS:
 
WHEREAS, as of the date hereof, Colombia and CPF, own 99% and 1%, respectively,
of the outstanding membership interest of Energia Andina Santander Resources
Coӧperative U.A., a cooperative formed under the laws of the Netherlands
(“Energia”);
 
WHEREAS, Colombia intends to issue from time to time up to $2,500,000 aggregate
principal amount of its 10% secured convertible promissory notes due June 30,
2012 (the “Notes”);
 
WHEREAS, the purchasers of the Notes (the “Noteholders”) have required, as a
condition to purchasing the Notes, among others, and in order to secure the
payment in full of the principal and interest due on the Notes and those
additional obligations of the Pledgors set forth in this Agreement
(collectively, the “Liabilities”), that the Pledgors execute and deliver this
Agreement and the Pledge Agreement (as defined below) to the Collateral Agent;
 
WHEREAS, in order to secure the full payment of all Liabilities, the Pledgors
have agreed  to grant to the Collateral Agent, for the benefit of the
Noteholders, a security interest in their membership interests of Energia and
certain related assets; and
 
WHEREAS, each of the Pledgors will benefit from the sale of the Notes, and has
agreed to execute and deliver this Agreement and the Pledge Agreement to the
Collateral Agent.
 
NOW, THEREFORE, for and in consideration of the foregoing and of any other
financial accommodations or extensions of monies heretofore, now or hereafter
made to or for the benefit of the Pledgors and for other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto agree as follows:
 
1.           Definitions.  Unless otherwise specified in this Agreement, the
capitalized terms in this Agreement shall have the meanings set forth in the
Notes.
 
“Enforcement Event” means the receipt by the Collateral Agent of a written
notice from Noteholders holding a majority in aggregate principal amount of the
Notes notifying the Collateral Agent that an Event of Default, as defined in the
Notes (an “Event of Default”), has occurred and is continuing, which Enforcement
Event shall continue until the Collateral Agent is notified in writing by
Noteholders holding a majority in aggregate principal amount of the Notes that
such Event of Default has been cured or properly waived by such Noteholders.

 

--------------------------------------------------------------------------------

 

2.           Pledge Agreement.  (a)  To secure the prompt and complete payment,
observance and performance of all of the Liabilities, the Pledgors shall execute
and deliver to the Collateral Agent a pledge deed among the Pledgors and the
Collateral Agent in the form annexed to this Agreement as Exhibit A (the “Pledge
Agreement”), which pledges and assigns to the Collateral Agent, and grants to
the Collateral Agent for the benefit of the Noteholders, a security interest
(“Security Interest”) in all of Pledgors’ right, title and interest in and to
the Security Assets (as defined in the Pledge Agreement) (collectively, “Pledged
Collateral”).  The Pledgors agree to take such steps as may be required under
applicable law or as the Collateral Agent, acting at the direction of the
Noteholders holding a majority in aggregate principal amount of the Notes, may
from time to time require to perfect and maintain the Collateral Agent’s first
priority security interest in the Pledged Collateral under applicable law,
including without limitation taking all actions required of the Pledgors under
the Pledge Agreement.  The Pledge Agreement secures, and the Pledged Collateral
is collateral security for, the payment and performance in full when due,
whether at stated maturity, by acceleration or otherwise of all Liabilities now
or hereafter existing.
 
(b)           The Pledgors authorize and direct the Collateral Agent to enter
into the Pledge Agreement and each Pledgor hereby acknowledges and agrees that
in the performance of its duties and obligations under the Pledge Agreement, the
Collateral Agent shall have all of the right, benefits, protections, indemnities
and immunities afforded to it under this Agreement.
 
3.           Representations and Warranties.  Each  Pledgor represents and
warrants as follows:
 
(a)           The Pledgors are the sole, direct, legal and beneficial owners of
the Pledged Collateral, free and clear of all liens, claims, pledges, security
interests and other encumbrances (collectively, “Liens”) of any kind whatsoever
(other than those in favor of the Collateral Agent) and no security agreement,
financing statement or other public notice with respect to all or any part of
the Pledged Collateral is on file or of record in any public office other than
in favor of the Collateral Agent;
 
(b)           Each Pledgor has the full power and authority to enter into this
Agreement and the Pledge Agreement and to perform its obligations hereunder and
thereunder;
 
(c)           Each Pledgor has the right to pledge and grant a security interest
in all or any part of the Pledged Collateral;
 
(d)           The execution and delivery by the Pledgor of this Agreement and
the Pledge Agreement, the performance by the Pledgors of their obligations
hereunder and thereunder, including, but not limited to, the pledge by the
Pledgors of the Pledged Collateral pursuant to the Pledge Agreement, will not:
(i) violate the provisions of any material law applicable to either Pledgor;
(ii) result in a breach of or constitute a default under any material agreement,
instrument, order or decree to which either Pledgor is a party or by which its
assets or property is bound; or (iii) result in or create any Lien under any
agreement, instrument, order or decree binding upon either Pledgor or any of its
properties (other than the Lien created by the Pledge Agreement);

 
2

--------------------------------------------------------------------------------

 

(e)          There are no restrictions, other than those contemplated in the
Pledge Agreement, upon any of the rights associated with, or the transfer of,
any of the Pledged Collateral;
 
(f)           Each Pledgor has the right to otherwise transfer all or any part
of the Pledged Collateral free of any Lien;
 
(g)          The delivery to the Collateral Agent of the Pledge Agreement create
a valid and perfected security interest in the Pledged Collateral, securing the
payment of the Liabilities;
 
(h)          Each of this Agreement and the Pledge Agreement constitutes the
legal, valid and binding obligation of each Pledgor enforceable against each
Pledgor in accordance with its terms, except as enforceability may be limited by
applicable bankruptcy, insolvency, moratorium or other similar laws affecting
creditors’ rights generally and except as enforceability may be limited by
general principles of equity (whether considered in a suit at law or in equity);
 
(i)           No authorization, approval, or other action by, and no notice to
or filing with, any governmental authority or regulatory body is required
either: (i) for the pledge by the Pledgors of the Pledged Collateral pursuant to
the Pledge Agreement or for the execution, delivery or performance of this
Agreement or the Pledge Agreement by the Pledgors or (ii) for the exercise by
the Collateral Agent of the rights provided for in the Pledge Agreement or the
remedies in respect of the Pledged Collateral pursuant to the Pledge Agreement
or as may be required in connection with any disposition of all or any part of
the Pledged Collateral under any laws affecting the offering and sale of
securities generally; and
 
(j)           There is no action, suit, investigation or proceeding by or before
any governmental authority or arbitral tribunal now pending or, to the best
knowledge of either Pledgor, threatened against either Pledgor (i) which
questions the validity or legality of or seeks damages in connection with this
Agreement or the Pledge Agreement or (ii) which could result in a material
adverse effect on either Pledgor’s ability to perform its obligations under this
Agreement or the Pledge Agreement.
 
4.           Covenants.  The Pledgors covenant that:
 
(a)           Further Assurances.  At any time and from time to time, at the
expense of the Pledgors, the Pledgors shall promptly execute and deliver, or
cause to be executed and delivered, all assignments, instruments, powers,
proxies and documents and take all further action, that may be necessary or
desirable, or that Noteholders holding a majority in aggregate principal amount
of the Notes may request, in order to perfect and protect any security interest
granted or purported to be granted by the Pledge Agreement or to enable the
Collateral Agent to exercise and enforce its rights and remedies under the
Pledge Agreement with respect to any Pledged Collateral and to carry out the
provisions and purposes hereof or thereof.

 
3

--------------------------------------------------------------------------------

 

(b)          Third Party Claims.  The Pledgors shall defend the Collateral
Agent’s right, title and interest in and to the Pledged Collateral pledged by
the Pledgors under the Pledge Agreement against claims and demands of any
Person.
 
(c)          No Sale or Transfer of Collateral; No Liens.  The Pledgors agree
that, except with the Collateral Agent’s prior written consent, they will not
(i) sell or otherwise dispose of, or grant any option with respect to, any of
the Pledged Collateral, or (ii) create or permit to exist any Lien upon or with
respect to any of the Pledged Collateral, except for the security interest
granted under the Pledge Agreement.
 
(d)          Subsequent Changes Affecting Collateral.  The Pledgors represent to
the Collateral Agent that they have made their own arrangements for keeping
informed of changes or potential changes affecting the Pledged Collateral
(including, but not limited to, rights to convert, rights to subscribe, payment
of interest or other distributions, reorganization or other exchanges, tender
offers and voting rights), and the Pledgors agree that the Collateral Agent
shall have no responsibility or liability for informing the Pledgors of any such
changes or potential changes or for taking any action or omitting to take any
action with respect thereto.
 
5.           Rights; Distributions; Etc.
 
(a)          So long as no Event of Default, as defined in the Notes, shall have
occurred and be continuing:
 
(i)           The Pledgors shall be entitled to exercise any and all voting and
other consensual rights pertaining to the Pledged Collateral or any part thereof
for any purpose not inconsistent with the terms of this Agreement or the Pledge
Agreement; provided, however, that the Pledgors shall not exercise or shall
refrain from exercising any such right such action would have a material adverse
effect on the value of the Pledged Collateral or any part thereof;
 
(ii)          The Pledgors shall be entitled to receive and retain any and all
distributions, dividends and interest paid in respect of the Pledged Collateral;
and
 
(iii)         The Collateral Agent shall execute and deliver (or cause to be
executed and delivered) to the Pledgors all such proxies and other instruments
as the Pledgors may reasonably request for the purpose of enabling the Pledgors
to exercise the rights which they are entitled to exercise pursuant to paragraph
(i) above and to receive the distributions or interest payments which it is
authorized to receive and retain pursuant to paragraph (ii) above.
 
(b)          Upon the occurrence and during the continuation of an Event of
Default and upon the giving of written notice to the Pledgors by Collateral
Agent of its intention to exercise its rights hereunder or under the Pledge
Agreement:
 
(i)          Unless the Collateral Agent otherwise designates, all rights of the
Pledgors to exercise the voting and other consensual rights which they would
otherwise be entitled to exercise pursuant to Section 5(a) hereof shall
terminate and, subject to the terms of the Pledge Agreement, all such rights
shall thereupon become vested in the Collateral Agent;

 
4

--------------------------------------------------------------------------------

 

(ii)           All rights of the Pledgors to receive the distributions,
dividends and interest payments which it would otherwise receive and retain
pursuant to Section 5(a) hereof shall terminate, and thereupon become vested in
the Collateral Agent; and
 
(iii)           All distributions, dividends and interest payments which are
received by the Pledgors contrary to the provisions of this Section 5(a) shall
be received in trust for the benefit of the Collateral Agent, segregated from
other funds of the Pledgors and forthwith paid over to the Collateral Agent as
Pledged Collateral in the same form as so received (with any necessary
endorsement).
 
6.           Collateral Agent Appointed Attorney-in-Fact.  The Pledgors hereby
appoint the Collateral Agent as the Pledgors’ attorney-in-fact with full
authority in the place and stead of the Pledgors and in the name of the Pledgors
or otherwise, from time to time to take any action and to execute any instrument
which the Noteholders holding a majority in aggregate principal amount of the
Notes shall direct in writing or as the Collateral Agent may deem necessary or
reasonably deem desirable to enforce the Collateral Agent’s rights and remedies
under this Agreement or the Pledge Agreement, including, without limitation, to
take any and all actions to perfect the security interests in the Pledged
Collateral, and to receive, endorse and collect all instruments made payable to
the Pledgors representing any distribution, dividend or interest payment in
respect of the Pledged Collateral or any part thereof and to give full discharge
for the same.  This power of attorney created under this Section 6, being
coupled with an interest, shall be irrevocable for the term of this Agreement
and thereafter as long as any of the Liabilities shall be outstanding.
 
7.           Default.
 
(a)           Collateral Agent’s Exercise of Rights and Remedies Upon an
Enforcement Event. Notwithstanding anything set forth herein to the contrary, it
is hereby expressly agreed that, on the occurrence and during the continuance of
an Enforcement Event, the Collateral Agent may exercise any of the rights and
remedies provided in this Agreement or the Pledge Agreement.
 
(b)           Collateral Agent May Perform.  If the Pledgors fail to perform any
agreement contained herein or in the Pledge Agreement, the Collateral Agent may
(upon the written request of Noteholders holding a majority in aggregate
principal amount of the Notes) perform, or cause to be performed, such
agreement, and the expenses of the Collateral Agent incurred in connection
therewith shall be payable by the Pledgors pursuant to the provisions of Section
9 hereof.
 
8.           Acquisition or Transfer of Collateral upon Event of Default.
 
(a)           If any Enforcement Event occurs and is continuing, the Collateral
Agent shall have, in addition to all other rights given by law or otherwise, all
of the rights and remedies with respect to the Pledged Collateral as are
provided by the Pledge Agreement and under applicable law.  In addition, the
Collateral Agent shall, subject to the terms of the Pledge Agreement and
applicable law, have all the following rights:

 
5

--------------------------------------------------------------------------------

 

(i)           The Collateral Agent may, at its option, transfer or register the
Pledged Collateral or any part thereof into its own name or its nominee’s name,
with or without any indication that such Pledged Collateral is subject to the
security interest under the Pledge Agreement.
 
(ii)           With respect to any Pledged Collateral or any part thereof which
shall then be in or shall thereafter come into the possession or custody of the
Collateral Agent or which the Collateral Agent shall otherwise have the ability
to transfer under applicable law, the Collateral Agent may, without notice to
the Pledgors except as specified below, sell or cause the same to be sold at any
broker’s board or at public or private sale, in one or more sales or lots, at
such price or prices as the Collateral Agent may deem best, for cash or on
credit or for future delivery, without assumption of any credit risk.  The
purchaser of any or all of the Pledged Collateral so sold shall thereafter hold
the same absolutely, free from any claim, encumbrance or right of any kind
whatsoever.
 
(b)          Unless any of the Pledged Collateral threatens to decline speedily
in value or is or becomes of a type sold on a recognized market, Collateral
Agent will give the Pledgors reasonable notice of the time and place of any
public sale thereof, which at a minimum will be ten (10) days, or of the time
after which any private sale or other intended disposition is to be made.
 
(i)           Any sale of the Pledged Collateral conducted in conformity with
reasonable commercial practices of banks, insurance companies, commercial
finance companies, or other financial institutions disposing of property similar
to the Pledged Collateral shall be deemed to be commercially reasonable.
 
(ii)          Any requirements of reasonable notice shall be met if such notice
is mailed to the Pledgors as provided in Section 20 below, at least ten (10)
days before the time of the sale or disposition.
 
(iii)         Any other requirement of notice, demand or advertisement for sale
is, to the extent permitted by law, waived.
 
(c)           The Collateral Agent may, in its own name or in the name of a
designee or nominee, buy any of the Pledged Collateral at any public sale and,
if permitted by applicable law, at any private sale.
 
(d)           All expenses (including court costs and reasonable attorneys’ fees
and expenses) of, or incident to, the enforcement of any of the provisions
hereof or of the Pledge Agreement shall be recoverable from the proceeds of the
sale or other disposition of the Pledged Collateral.

 
6

--------------------------------------------------------------------------------

 

(e)           No enumeration of rights in this Section or elsewhere in this
Agreement, the Pledge Agreement or any other related document or other agreement
shall be deemed in any way to limit the rights of the Collateral Agent as
described in this Section 8.
 
9.          Expenses.  The Pledgors agree to pay upon demand to the Collateral
Agent the amount of any and all reasonable fees and expenses in accordance with
Schedule A hereto, including the fees and expenses of its counsel and of any
experts and agents, which the Collateral Agent may incur in connection with (i)
the administration of this Agreement or the Pledge Agreement, (ii) the custody
or preservation of, or the registration or sale of, collection from, or other
realization upon, any of the Pledged Collateral, (iii) protecting, maintaining
or preserving the Pledged Collateral and the Collateral Agent's interest
therein, whether through judicial proceedings or otherwise, (iv) the exercise or
enforcement of any of the rights of the Collateral Agent hereunder, or (v) the
failure by the Pledgors to perform or observe any of the provisions hereof.
 
10.        Indemnification.  The Pledgors, jointly and severally, hereby agree
to defend, protect, indemnify and hold harmless the Collateral Agent and each of
its officers, directors, employees and agents (collectively called the
“Indemnitees”) from and against any and all liabilities, obligations, losses,
damages, penalties, actions, judgments, suits, claims, reasonable costs,
expenses and disbursements of any kind or nature whatsoever (including, without
limitation, the reasonable fees and disbursements of counsel for such
Indemnitees incurred in connection with any action or proceeding between either
Pledgor and any Indemnitee or between any Indemnitee and any third party or
otherwise, with respect to any investigative, administrative or judicial
proceeding, whether or not such Indemnitees shall be designated a party
thereto), imposed on, incurred by, or asserted against such Indemnitees (whether
direct, indirect, economic, special, punitive, treble or consequential and
whether based on any federal, state, local or foreign laws or other statutory
regulations, including, without limitation, environmental, securities and
commercial laws and regulations, under common law or equitable principles) in
any manner relating to or arising out of this Agreement or the Pledge Agreement,
or any act, event or transaction or attendant thereto or contemplated hereby or
thereby, or any action or inaction by any Indemnitee hereunder or thereunder or
in connection herewith or therewith, (collectively, the “Indemnified Matters”);
provided, however, that the Pledgors shall not have any obligation to any
Indemnitee hereunder with respect to Indemnified Matters resulting solely from
the gross negligence or willful misconduct of such Indemnitee.  The covenants of
the Pledgors contained in this Section 10 shall survive the payment in full of
all amounts due and payable under this Agreement, the Pledge Agreement and the
Notes and the full satisfaction of all other Liabilities.  Such indemnification
shall not be subject to any limitation as to amount.
 
11.         Waivers.
 
(a)           The Pledgors hereby waive any requirement of diligence,
presentment, demand of payment, or notice with respect to the Liabilities, the
benefit of any statutes of limitation, and all demands whatsoever, and covenants
that this Agreement will not be discharged, except as otherwise expressly
provided in this Agreement.
 
(b)           To the extent permitted by law, the Pledgors shall remain bound
and their liabilities hereunder shall be unconditional, irrespective of:

 
7

--------------------------------------------------------------------------------

 

(i)           the validity or enforceability, avoidance or subordination of the
Liabilities,
 
(ii)          the election of any remedy by the Collateral Agent,
 
(iii)         failure by the Collateral Agent to take any steps to perfect and
maintain its security interest in, or to preserve its rights to, any of the
Pledged Collateral,
 
(iv)         the election by the Collateral Agent in any proceeding instituted
under Chapter 11 of the Bankruptcy Code of the application of Section 1111(b)(2)
of the Bankruptcy Code,
 
(v)          the disallowance under Section 502 of the Bankruptcy Code of all or
any portion of the claims of the Collateral Agent for repayment of the
Liabilities,
 
(vi)         the absence of any attempt by, or on behalf of, the Collateral
Agent to collect, or take any other action to enforce, all or any part of the
Liabilities from the Pledgors or any other obligor or any other Person, or
 
(vii)        any other circumstance which might otherwise constitute a legal or
equitable discharge or defense of a guarantor.
 
(c)          EXCEPT AS OTHERWISE PROVIDED IN THIS AGREEMENT OR THE PLEDGE
AGREEMENT, THE PLEDGORS HEREBY WAIVES, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, NOTICE AND JUDICIAL HEARING IN CONNECTION WITH THE COLLATERAL
AGENT’S TAKING POSSESSION OR THE COLLATERAL AGENT’S DISPOSITION OF ANY OF THE
PLEDGED COLLATERAL, INCLUDING ANY AND ALL PRIOR NOTICE AND HEARING FOR ANY
PREJUDGMENT REMEDY OR REMEDIES AND ANY SUCH RIGHT WHICH THE PLEDGORS WOULD
OTHERWISE HAVE UNDER THE CONSTITUTION OR ANY STATUTE OF THE UNITED STATES OR OF
ANY STATE.
 
(d)          The Pledgors hereby further waive, to the fullest extent permitted
by law:
 
(i)           all other requirements as to the time, place and terms of sale or
other requirements with respect to the enforcement of the Collateral Agent’s
rights hereunder;
 
(ii)          demand of performance or other demand, notice of intent to demand
or accelerate, notice of acceleration presentment, protest, advertisement or
notice of any kind to or upon the Pledgors or any other person; and
 
(iii)         all rights of redemption, appraisal, valuation, diligence, stay,
extension or moratorium now or hereafter in force under any applicable law in
order to prevent or delay the enforcement of this Agreement or the Pledge
Agreement or the absolute sale of the Pledged Collateral or any portion
thereof.  Each Pledgor hereby waives the benefit of all such laws, for itself
and all who may claim under it.

 
8

--------------------------------------------------------------------------------

 

12.          Term.  This Agreement shall remain in full force and effect until
all of the Liabilities shall have been paid and satisfied in full and all
commitments under the Notes shall have been terminated.
 
13.          Limitation of Liability.
 
(a)          Under no circumstances shall the Collateral Agent and its
directors, officers, employees, attorneys and agents shall not be liable for
special, indirect, consequential, incidental or punitive damages hereunder,
regardless of whether advised of the possibility of such damages in advance and
regardless of the cause of action; and the Pledgors hereby waive, releases and
agrees not to sue upon any claim for any such damages, whether or not accrued
and whether or not known or suspected to exist in its favor.  The Collateral
Agent shall not be required to take any action hereunder that it believes, in
its reasonable judgment, would expose it to liability unless indemnification or
other security satisfactory to Collateral Agent shall have been provided to
it.  In no event shall the Collateral Agent be responsible or liable for any
failure or delay in the performance of its obligations hereunder or under the
Pledge Agreement arising out of or caused by, directly or indirectly, forces
beyond its control, including, without limitation, strikes, work stoppages,
accidents, acts of war or terrorism, civil or military disturbances, nuclear or
natural catastrophes or acts of God, and interruptions, loss or malfunctions of
utilities, communications or computer (software and hardware) services.
 
(b)          When the Collateral Agent incurs expenses or renders services after
an Enforcement Event, Event of Default or bankruptcy occurs, the expenses
(including the reasonable charges and expenses of its counsel) and the
compensation for the services are intended to constitute expenses of
administration under any bankruptcy, insolvency or similar law.
 
(c)           Collateral Agent shall have a right of setoff against the Pledged
Collateral for all fees, costs and expenses past due and for any indemnity
claims made by the Collateral Agent hereunder.
 
14.         Role Of The Collateral Agent.
 
(a)          No Fiduciary Duties.  Nothing in this Agreement or the Pledge
Agreement constitutes the Collateral Agent as a trustee or fiduciary of any
other person.
 
(b)          Rights and Discretions.
 
(i)           The Collateral Agent may rely on:
 
A.   any representation, notice or document believed by it to be genuine,
correct and appropriately authorized; and
 
B.    any statement made by a director, authorized signatory or employee of any
person regarding any matters which may reasonably be assumed to be within his
knowledge or within his power to verify.

 
9

--------------------------------------------------------------------------------

 

(ii)           The Collateral Agent may assume (unless it has received notice of
an Enforcement Event) that no Event of Default has occurred.
 
(iii)          The Collateral Agent may engage and rely on the advice or
services of any lawyers, accountants, or other experts.
 
(iv)          Notwithstanding any other provision of this Agreement or the
Pledge Agreement to the contrary, the Collateral Agent is not obliged to do or
omit to do anything if it would or might in its reasonable opinion constitute a
breach of any law or regulation or a breach of a fiduciary duty or duty of
confidentiality.
 
(c)          Secured Parties’ Instructions.  Notwithstanding anything herein or
in the Pledge Agreement to the contrary, the Collateral Agent shall (i) exercise
any right, power, authority or discretion vested in it as Collateral Agent only
upon receipt of and in accordance with written instructions given to it by the
Noteholder holding a majority in aggregate principal amount of the Notes (or, if
so instructed by the Noteholders holding a majority in aggregate principal
amount of the Notes, refrain from exercising any right, power, authority or
discretion vested in it as Collateral Agent) and (ii) not, without limitation to
any other limitation of Collateral Agent’s liability contained in this Agreement
or the Pledge Agreement, be liable for any act (or omission) if it acts (or
refrains from taking any action) in accordance with an instruction of the
Noteholders holding a majority in aggregate principal amount of the Notes.
 
(d)          Responsibility for Documentation.
 
 
The Collateral Agent:

 
(i)           is not responsible for the adequacy, accuracy and/or completeness
of any information (whether oral or written) supplied by any Noteholder, the
Pledgors, or any other person given in or in connection with this Agreement or
the Pledge Agreement; and
 
(ii)          is not responsible for the legality, validity, effectiveness,
perfection, adequacy or enforceability of this Agreement or the Pledge
Agreement, the Pledged Collateral, or the Liabilities or any other agreement,
arrangement or document entered into, made or executed in anticipation of or in
connection with this Agreement or the Pledge Agreement.
 
(e)         Know Your Customer.  Nothing in this Agreement, the Pledge Agreement
or otherwise shall oblige the Collateral Agent to carry out any “know your
customer” or other checks in relation to any person on behalf of any Pledgor or
any Noteholder and each Pledgor confirms to the Collateral Agent that it is
solely responsible for any such checks it is required to carry out and that it
may not rely on any statement in relation to such checks made by the Collateral
Agent, if any.

 
10

--------------------------------------------------------------------------------

 

15.          Limitation on Collateral Agent’s Duties Regarding Collateral.
 
(a)           General.  The Collateral Agent’s sole duty with respect to the
custody, safekeeping and physical preservation of the Pledged Collateral in its
possession shall be to hold the Pledged Collateral in accordance with the
standards of care set forth in this Agreement.  The Collateral Agent shall not
have any other duty as to the Pledged Collateral in its possession or control or
in the possession or control of any agent or nominee of the Collateral Agent, or
any income thereon or as to the preservation of rights against prior parties or
any other rights pertaining thereto.
 
(b)           Collateral Agent’s Duty.  The Collateral Agent shall not be liable
for any acts, omissions, errors of judgment or mistakes of fact or law
including, without limitation, acts, omissions, errors or mistakes with respect
to the Pledged Collateral, except for those arising out of or in connection with
the Collateral Agent’s gross negligence or willful misconduct (as determined by
the final judgment of a court of competent jurisdiction). Without limiting the
generality of the foregoing, the Collateral Agent shall be under no obligation
to take any steps necessary to preserve rights in the Pledged Collateral against
any other parties but may do so at its option upon the written instructions of
the Noteholders holding a majority in aggregate principal amount of the Notes,
and all expenses incurred in connection therewith shall be for the account of
Pledgors, and shall be added to the Liabilities secured hereby.  The Pledgors
shall promptly upon Collateral Agent’s demand, and in any event within three (3)
Business Days of such demand, reimburse Collateral Agent for any such
expenses.  Notwithstanding anything to the contrary contained herein, the
Collateral Agent shall have no responsibility for the preparing, recording,
filing, re-recording, or re-filing of any financing statement, continuation
statement or other instrument in any public office.
 
(c)           Additional Understandings Regarding the Collateral Agent’s
Duties.  The Collateral Agent undertakes to perform only such duties as are
expressly set forth herein and no duties shall be implied. The Collateral Agent
shall have no liability under and no duty to inquire as to the provisions of any
agreement other than this Agreement and the Pledge Agreement. The Collateral
Agent may rely upon and shall not be liable for acting or refraining from acting
upon any written notice, instruction or request furnished to it hereunder and
believed by it to be genuine and to have been signed or presented by the proper
party or parties. The Collateral Agent shall be under no duty to inquire into or
investigate the validity, accuracy or content of any such document. The
Collateral Agent shall not be liable for any action taken or omitted by it in
good faith except to the extent that a court of competent jurisdiction
determines that the Collateral Agent’s gross negligence or willful misconduct
was the primary cause of any loss to the parties hereto. The Collateral Agent
may execute any of its powers and perform any of its duties hereunder directly
or through agents or attorneys (and shall be liable only for the careful
selection of any such agent or attorney) and may consult with counsel,
accountants and other skilled persons to be selected and retained by it.
 
(i)           The Collateral Agent shall not be liable for anything done,
suffered or omitted in good faith by it in accordance with the advice or opinion
of any such counsel, accountants or other skilled persons. In the event that the
Collateral Agent shall be uncertain as to its duties or rights hereunder or
shall receive instructions, claims or demands from any party hereto or from any
person or entity other than the parties hereto, which, in its opinion, conflict
with any of the provisions of this Agreement, it shall be entitled to refrain
from taking any action and its sole obligation shall be to keep safely all
property held in escrow until it shall be directed otherwise in writing by all
of the other parties hereto or by a final order, judgment or decree of a court
of competent jurisdiction, notwithstanding that such order, judgment or decree
may be subsequently reversed, modified, annulled, set aside or vacated, or found
to have been entered without jurisdiction.

 
11

--------------------------------------------------------------------------------

 

(ii)           The Collateral Agent shall not be required to use its own funds
in the performance of any of its obligations or duties or the exercise of any of
its rights or powers, and shall not be required to take any action which, in the
Collateral Agent’s sole and absolute judgment, could involve it in expense or
liability unless furnished with security and indemnity which it deems, in its
reasonable discretion, to be satisfactory.
 
16.           Resignation of Collateral Agent.  The Collateral Agent may, at any
time, effective upon 30 days prior written notice to Pledgors and the
Noteholders and the appointment of a successor Collateral Agent, terminate its
agreement to act as the Collateral Agent hereunder. Upon the effective date of
any such termination, the Collateral Agent shall promptly deliver the Pledged
Collateral then held by it or its agents to the successor Collateral Agent and
shall execute and deliver such notices, instructions and assignments as may be
reasonably necessary or desirable to transfer the rights of the Collateral Agent
with respect to the Pledged Collateral to the successor Collateral Agent. Any
successor Collateral Agent shall be a bank or other financial institution or
trust company designated by the Pledgors.
 
17.          Application of Proceeds.  Any cash held by the Collateral Agent as
Pledged Collateral and all cash proceeds received by the Collateral Agent in
respect of any sale of, collection from, or other realization upon all or any
part of the Pledged Collateral shall, as soon as reasonably practicable, be
applied by the Collateral Agent first to its outstanding fees and expenses and
then to the payment of the Notes.
 
18.           Discontinuation of Proceedings.  To the extent permitted by
applicable law, in case the Collateral Agent shall have instituted any
proceeding to enforce any right, power or remedy under the Pledge Agreement by
foreclosure, sale, entry or otherwise, and such proceeding shall have been
discontinued or abandoned for any reason or shall have been determined adversely
to the Collateral Agent, then and in every such case the Pledgors and the
Collateral Agent shall be returned to their former position and rights
thereunder with respect to the Pledged Collateral, and all rights, remedies and
powers of the Collateral Agent under the Pledge Agreement shall continue as if
no such proceeding had been instituted.
 
19.           Successors and Assigns.  This Agreement shall be binding upon and
inure to the benefit of the Pledgors, the Collateral Agent and the Noteholders,
and their respective successors and permitted assigns.  The Pledgors’ successors
and assigns shall include, without limitation, a receiver, trustee or
debtor-in-possession of or for the Pledgors.
 
20.           Notices.  Any notice required or desired to be served, given or
delivered hereunder shall be in writing, and shall be deemed to have been
validly served, given or delivered (i) five (5) business days after deposit in
the mails, with proper postage prepaid, (ii) when properly transmitted if sent
by facsimile with receipt confirmed, (iii) one (1) business day after being
deposited with a reputable overnight courier with all charges prepaid, or
(iv) when delivered, if hand-delivered, by messenger, all of which shall be
properly addressed to the party to be notified and shall be addressed:

 
12

--------------------------------------------------------------------------------

 

 
(a)
in the case of the Pledgors:

 
Colombia Clean Power & Fuels, Inc.
4265 San Felipe Street, Suite 1100
Houston, Texas  77027
Attention:  Edward P. Mooney
Tel: (832) 327-7417
Fax: (707) 769-8167


with a copy to:


Pryor Cashman LLP
7 Times Square
New York, NY  10036-6569
Attention:  Eric M. Hellige, Esq.
Tel: (212) 326-0846
Fax: (212) 798-6380


 
(b)
in the case of the Collateral Agent:



Law Debenture Trust Company of New York
400 Madison Avenue, 4th Floor
New York, New York  10017
Attention:  Michael A. Smith
Tel:  (212) 750-6474
Fax:   (212) 750-1361


21.           Counterparts.  This Agreement may be executed in separate
counterparts, each of which shall be an original and all of which taken together
shall constitute one and the same instrument.
 
22.           Section Headings.  The section headings herein are for convenience
of reference only, and shall not affect in any way the interpretation of any of
the provisions hereof.
 
23.           Governing Law; Submission to Jurisdiction; Forum Selection.  THIS
AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES HEREUNDER SHALL BE
CONSTRUED IN ACCORDANCE WITH AND BE GOVERNED BY THE LAWS OF THE STATE OF NEW
YORK (WITHOUT GIVING EFFECT TO THE PRINCIPLES THEREOF RELATING TO CONFLICTS OF
LAW).
 
IN ANY ACTION OR PROCEEDING ARISING UNDER OR RELATING TO THIS AGREEMENT OR THE
PLEDGE AGREEMENT OR ANY OF THE OBLIGATIONS (AS DEFINED HEREIN), THE PLEDGORS
IRREVOCABLY (A) CONSENT AND SUBMIT TO THE NONEXCLUSIVE JURISDICTION OF ANY STATE
OR FEDERAL COURT SITTING IN THE BOROUGH OF MANHATTAN IN NEW YORK, NEW YORK, AND
(B) WAIVE ANY OBJECTION WHICH SUCH PARTY MAY HAVE AT ANY TIME TO THE LAYING OF
VENUE OF ANY SUCH PROCEEDINGS BROUGHT IN ANY SUCH COURT, AND (C) WAIVE ANY CLAIM
THAT SUCH PROCEEDINGS HAVE BEEN BROUGHT IN AN INCONVENIENT FORUM, AND
(D) FURTHER WAIVE THE RIGHT TO OBJECT WITH RESPECT TO SUCH PROCEEDINGS THAT SUCH
COURT DOES NOT HAVE ANY JURISDICTION OVER SUCH PARTY.  THIS FORUM SELECTION
AGREEMENT APPLIES NO MATTER WHAT THE FORM OF ACTION, WHETHER IN REM, IN
PERSONAM, OR ANY OTHER, OR WHETHER BASED ON ANY STATUTE, RULE, OR REGULATION,
NOW EXISTING OR HEREAFTER ENACTED.

 
13

--------------------------------------------------------------------------------

 

EACH PLEDGOR HEREBY WAIVES PERSONAL SERVICE OF ANY AND ALL PROCESS UPON IT AND
CONSENTS THAT ALL SUCH SERVICE OF PROCESS MAY BE MADE AT THE OPTION OF THE
COLLATERAL AGENT OR ANY NOTEHOLDERS BY ANY ONE OF THE FOLLOWING: (A) DELIVERY IN
PERSON, (B) BY COURIER, OR (C) CERTIFIED OR REGISTERED MAIL, POSTAGE PREPAID, TO
SUCH PARTY AT ITS ADDRESS SPECIFIED IN SECTION 20.
 
ANY PROCESS SERVED BY MAIL SHALL BE COMPLETE ON THE DATE IT IS MAILED. ANY
PROCESS SERVED BY ANY OTHER MANNER AFOREMENTIONED SHALL BE COMPLETE ON THE DATE
IT IS DELIVERED.  THE PLEDGORS CONSENT TO SERVICE OF PROCESS AS AFORESAID.  THE
PLEDGORS ALSO WAIVE ANY DEFECT IN SERVICE CAUSED BY ITS FAILURE TO NOTIFY THE
COLLATERAL AGENT IN WRITING OF ANY CHANGE OF ADDRESS.
 
NOTHING HEREIN SHALL AFFECT THE RIGHT OF THE COLLATERAL AGENT OR ANY NOTEHOLDER
TO SERVE LEGAL PROCESS IN ANY OTHER MANNER PERMITTED BY LAW OR THE RIGHT OF THE
COLLATERAL AGENT OR ANY NOTEHOLDER TO BRING ANY ACTION OR PROCEEDING AGAINST ANY
PLEDGORS OR ANY PLEDGORS’ PROPERTY IN THE COURTS OF ANY OTHER JURISDICTION.
 
24.           Waiver of Jury Trial.  Each party to this Agreement hereby
irrevocably waives trial by jury in any action or proceeding with respect to
this Agreement.
 
[Remainder of page intentionally left blank; signature page follows]

 
14

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the Pledgors and the Collateral Agent have executed this
Agreement as of the date first set forth above.
 

 
LAW DEBENTURE TRUST COMPANY OF NEW YORK, as Collateral Agent
     
By:
/s/ Michael A. Smith
   
    Michael A. Smith
   
    Vice President
     
COLOMBIA CLEAN POWER & FUELS, INC., as Pledgor
     
By:
/s/ Edward P. Mooney
   
    Edward P. Mooney
   
    President and Chief Executive Officer
     
COLOMBIA CPF LLC., as Pledgor
     
By:
/s/ Edward P. Mooney
   
    Edward P. Mooney
   
    Chief Executive Officer


 

--------------------------------------------------------------------------------

 

Schedule A to the Pledge and Collateral Agency Agreement:


Collateral Agent’s Fee Schedule

 

--------------------------------------------------------------------------------

 